CUNNINGHAM, C. J.
(Specially Concurring.)— I concur in the order affirming the judgment, but in so doing I do not concur in the construction placed on paragraph 1646 as to the status in pleading of the motion therein mentioned.
I regard the procedure by motion under paragraph 1646 as a special proceeding upon a summary application made in the original action after judgment, else no appeal is allowed from an order based on such motion to this court. Paragraph 1227, subdivision (6), Civil Code of Arizona of 1913, provides an ap- . peal from a final order made in such proceeding where . the order affects a substantial right. The procedure intended in such matter is wholly different from the procedure required by chapter 26, title 6, Revised Statutes of 1913, “motions” in suits pending. Paragraph 1646 requires written notice of the motion to be given the opposing party. Such notice must be filed with the clerk of the court, else-why in writing?
*531Paragraph. 659, Civil Code of Arizona of 1913, a part of the chapter prescribing the procedure on motions in suits “pending,” is instructive, if not binding, authority, to wit:
• “AH' motions required by law or by any rule of court to be in writing, shall be filed with the clerk and a copy served on the adverse party or his attorney.”
The ^‘notice” mentioned in paragraph 1646 is the “motion” referred to in 696, if such paragraph controls directly or by analogy. The notice referred to. is the pleading required to invoke the action of the court. Paragraph 418, Civil Code of Arizona of 1913, requires that—
“The pleadings shall be in writing, and signed by the party, or by his attorney, and filed with the clerk of the court.”
At the hearing of the application for a judgment for rent accruing pending the appeal the defendants were present and had their day in court, and did not question the course of procedure followed in the matter. When the court acted the defendants appealed, and on appeal in this court .they, for the first time,, allege that they are denied due process of law, when they have not heretofore claimed such injury. By their silence when it was their duty to speak, they are not now permitted to speak to the injury of their adversaries or to place the trial court in error.
For these reasons alone, I concur in the order of affirmance of the judgment.